     Case 18-40667            Doc 76       Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                                            Document     Page 1 of 52



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA

In re:                                                                         BKY No.: 18-40667

Aspirity Holdings, LLC,
                                         Debtor.



                 NOTICE OF HEARING AND MOTION TO APPROVE SETTLEMENT


            1.       Randall L. Seaver the Chapter 7 Trustee (“Trustee”) for the above captioned

bankruptcy estate gives notice of hearing.

            2.       The Trustee gives notice that on Wednesday, September 30, 2020 at 10:00 a.m.

the Court will hold a hearing on the Trustee’s August 10, 2020 Notice of Settlement filed as

Document No. 72 and on the Objections filed on behalf of Michael A. Goldman on August 20,

2020 [Doc. No. 73]; Michael Lawyer on August 31 [Doc. No. 74]; and David Gabriel on

September 1, 2020 [Doc. 75]1 in this case. The hearing will be held in Courtroom 8W, U.S.

Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415.

            3.       The Trustee’s August 10, 2020 notice of settlement, Document No. 72, seeks

approval of a settlement agreement between the Trustee and the Krieger Defendants. The

proposed settlement seeks to resolve each Adv. No. 19-4183 and Adv. No. 20-4043 as described in

the Notice of Settlement, a copy which is attached hereto as Exhibit A. A prior settlement in this

case [Docket number 69] has already been approved without objection resulting in a recovery of

$153,000.00.

            4.       Attached as Exhibit B is a document entitled “Settlement Overview – Frequently

Asked Questions and Answers” (the “FAQ”) which the Trustee’s attorneys prepared and which

was circulated to the investor group in anticipation of their concerns.

1
    Gabriel is a late-filed objection.
    Case 18-40667       Doc 76      Filed 09/14/20 Entered 09/14/20 15:08:23                Desc Main
                                     Document     Page 2 of 52




        5.      The Trustee believes the settlement agreement proposed in the August 10, 2020

Notice of Settlement is in the best interest of the bankruptcy estate and requests entry of an order

approving the Settlement Agreement.

        6.      The Trustee is filing a memorandum in support of this request for entry of an

order approving the proposed settlement, which is also responsive to the timely objections filed

by Michael A. Goldman and Michael Lawyer, and the untimely objection filed by David Gabriel.

        7.      Attached here to as Exhibit C is the June 2, 2015 solicitation for restructuring

which, I understand, was sent to investors, such as the objecting parties. The investors approved

the restructuring.

        8.      Attached here to as Exhibit D is email correspondence delivered to the Trustee

with messages circulated among the investor group and authored by Gabriel and a Mr. Edward

Shoop.2

        9.      There were 255 claims filed in this case by the July 13, 2018 bar date. It appears

that the majority of those claims are subordinated debt claims (i.e., the investors’ claims) which,

of course, means they do not get paid until, among other things, all trade debt is paid in full.

Included among the non-investor claims are claim number 164 of Bell Bank for $10,671, and

claim number 212 of American Express for $175,077.89.

        10.     There exists a large number of claimants who did not object to the proposed

settlement including creditors, such as American Express who, in all likelihood, will receive a

payment from the settlement proceeds.




2
  While Mr. Shoop did not submit an objection to the settlement, his email to the investor group quotes
language from the restructuring, and he notes that he should have not agreed to it, or it should have been a
red flag to him.

                                                     2
  Case 18-40667       Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23             Desc Main
                                  Document     Page 3 of 52



       11.     The Trustee has received at least two emails after the objection cutoff date from

investors, in which it is asserted that they have an objection to the settlement and asked the

Trustee to bring their email to the attention of the Court. The Trustee believes this request is

simply an attempt to get an untimely objection before the Court. Nonetheless, the untimely email

objections are attached hereto as Exhibit E.

       12.     The Trustee gives notice that he may testify at the final hearing of this matter.

   Wherefore, the Trustee prays for an order of this Court:

       1.      Approving the settlement agreement described in the Notice of Settlement;

       2.      Overruling all objections whether timely or untimely; and

       3.      Granting the Trustee such other relief as is just and equitable.


                                                     MORRISON SUND PLLC


Dated: September 14, 2020                            /e/ Matthew R. Burton
                                                     Matthew R. Burton (210018)
                                                     5125 County Road 101, Suite 200
                                                     Minnetonka, MN 55345
                                                     P: (952) 975-0050; F: (952) 975-0058
                                                     E: mburton@morrisonsund.com

                                                        -   AND -


                                                     TAFT STETTINIUS & HOLLISTER LLP
                                                     James M. Jorissen (#262833)
                                                     Karl J. Johnson (#391211)
                                                     2200 IDS Center
                                                     80 South 8th Street
                                                     Minneapolis, MN 55402
                                                     Telephone:       (612) 977-8400
                                                     Facsimile:       (612) 977 8650
                                                     Email:           jjorissen@taftlaw.com
                                                                      kjohnson@taftlaw.com


                                                  COUNSEL TO PLAINTIFF


                                                 3
  Case 18-40667      Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23          Desc Main
                                 Document     Page 4 of 52




                                      VERIFICATION

        I, Randall L, Seaver, trustee for the Bankruptcy Estate of Aspirity Holdings, LLC, named
in the foregoing notice of hearing and motion to approve settlement declares under penalty of
perjury that the foregoing is true and according to the best of my knowledge, information and
belief.

Dated: September 14, 2020                          /e/ Randall L. Seaver
                                                   Randall L. Seaver, Trustee




                                               4
  Case 18-40667           Doc 76
                              72     Filed 09/14/20
                                           08/10/20 Entered 09/14/20
                                                              08/10/20 15:08:23
                                                                       11:06:59             Desc Main
                                      Document      Page 5
                                                         1 of 52
                                                              20



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA

                                                                                           BKY 18-40667
In re:                                                                                     Chapter 7 Case

Aspirity Holdings, LLC,
                                                                         NOTICE OF SETTLEMENT
         Debtor.


To:      The United States Trustee, all creditors and other parties in interest.

On or after, September 1, 2020, the trustee of the estate of the debtor named above will settle a claim
of the bankruptcy estate as follows: The above case was commenced on March 7, 2018. Randall L.
Seaver was appointed as trustee in the case.

On July 23, 2019, the Trustee filed his Complaint in ADV. No. 19-4183 asserting claims for breach
of a Term Loan Agreement and Promissory Note, breach of an alleged Guaranty, breach of an
alleged Indemnity Agreement, fraud in the inducement, breach of fiduciary duty, veil piercing,
tortious interference, and fraudulent transfers. The Trustee made a motion in the State Court Action
seeking relief with respect to an alleged dismissal of the State Court Action. The Krieger Defendants
dispute all liability and allegations or wrongdoing and have asserted defenses to the Trustee’s claims,
including, inter alia; that the contract claims against all Defendants except Diversified Trading
Group, LLC are barred due to the absence of signed guaranty agreements, that all transactions
referred to in the complaint were legal and not fraudulent, the transactions and risks were fully
disclosed in advance to creditors and approved by creditors, and that all of the claims asserted herein
are barred by res judicata or collateral estoppel because Aspirity Financial, the plaintiff in the State
Court Action, did not file the summons and complaint in the State Court Action. On March 26,
2020, the Trustee filed his Complaint in ADV. No. 20-4043 alleging that any loss of rights related to
the claims asserted in the State Court Action constituted an unauthorized transfer that should be
avoided and preserved for the bankruptcy estate, and on April 27, 2020 the Krieger Defendants filed
a motion to dismiss the Complaint in this proceeding, which remains unresolved. The parties believe
it is in their respective best interests and Trustee believes it is in the best interest of the Debtor’s and
Energy’s estates and the creditors of the bankruptcy estates (including the creditors of Aspirity
Financial, LLC) to settle all claims that have been or could have been brought in these Adversary
Proceedings and the State Court Action.

The Trustee and the Krieger Defendants have agreed to the following settlement terms:

        1.     Except as provided in paragraph 2 below, the Krieger Defendants shall pay to the
Trustee Seven Hundred Twenty Five Thousand Dollars ($725,000) (“Settlement Funds”), in
consecutive annual installments, as follows:

                  $275,000 within 15 days of the entry of Final Court Approval (as defined below) of
                   this Agreement (the date of entry of Final Court Approval is the “Effective Date”);
                  $175,000 on or before the first year anniversary of the Effective Date of this
                   Agreement;
                                                   EXHIBIT
                                                        A
  Case 18-40667        Doc 76
                           72     Filed 09/14/20
                                        08/10/20 Entered 09/14/20
                                                           08/10/20 15:08:23
                                                                    11:06:59             Desc Main
                                   Document      Page 6
                                                      2 of 52
                                                           20



               $175,000 on or before the second year anniversary of the Effective Date of this
                Agreement; and
               $100,000 on or before the third year anniversary of the Effective Date of this
                Agreement;

All payments of Settlement Funds shall be made in good and immediately available funds by wire
transfer in strict accordance with instructions to be provided by the Trustee, or by certified check
and, in case of the latter, the certified check shall be made payable to “Randall L. Seaver, Trustee”
and sent to Randall L. Seaver, Trustee, 12400 Portland Avenue South, Suite 132, Burnsville, MN
55337.

         2.    The Krieger Defendants shall have the option of making prepayments that will lessen
the total amount owed under this Agreement as follows:
             If the Krieger Defendants make payments to the Trustee totaling $600,000 within 6
               months of the Effective Date of this Agreement, they shall have no further payment
               obligations;
             If the Krieger Defendants make payments to the Trustee totaling $660,000 within 12
               months of the Effective Date of this Agreement, they shall have no further payment
               obligations; and
             If the Krieger Defendants make payments to the Trustee totaling $695,000 within 18
               months of the Effective Date of this Agreement, they shall have no further payment
               obligations.

         3.      It shall be an “Event of Default” hereunder if the Krieger Defendants fail to make
payment of Settlement Funds within five days of a written notice from the Trustee that a payment
required in Paragraph 1 was not timely received (unless such payment is waived due to prepayments
under Paragraph 2). Upon the occurrence of an Event of Default, the entire unpaid balance of
Settlement Funds shall become immediately due and payable, and the Trustee shall be entitled, upon
the filing of an affidavit specifying the Event of Default and the balance of unpaid Settlement Funds,
to the immediate entry of judgment against the Krieger Defendants, jointly and severally, for the
unpaid balance of Settlement Funds and, in addition, shall be entitled to pursue all rights and
remedies in relation to the Collateral (as defined below).

       4.      Within five (5) days of the execution of this Agreement, the Trustee will move for
approval and give proper notice of the settlement to all creditors and parties in interest under the
Local Bankruptcy Rules, Federal Rules of Bankruptcy Procedure 9019, and other applicable rules.

        5.       This Agreement is subject to Final Court Approval of the Bankruptcy Court. “Final
Court Approval” means an order of the Bankruptcy Court that approves this Agreement which has
not been stayed, reversed, vacated, or amended, and as to which order (or any revision, modification,
or amendment thereof) the time to object, appeal, or seek review has passed, and as to which no
appeal or request for reconsideration, review, reargument, rehearing, or additional evidence was
timely filed, or, if timely filed, no longer remains pending and is no longer subject to any further
appeal or process. If this Agreement is not approved by a Final Court Approval, the parties will no
longer be bound to or be prejudiced by this Agreement and will be restored to their prior rights,
claims, defenses, and positions in the above Adversary Proceedings and the State Court Action. The
parties agree to cooperate and use diligent, good faith, and reasonable efforts to obtain Final Court
Approval.
  Case 18-40667        Doc 76
                           72      Filed 09/14/20
                                         08/10/20 Entered 09/14/20
                                                            08/10/20 15:08:23
                                                                     11:06:59             Desc Main
                                    Document      Page 7
                                                       3 of 52
                                                            20



        6.      To secure payment of the Settlement Funds as provided in Paragraph 1 above, within
7 days of Final Court Approval, Defendant Timothy Krieger shall execute and deliver a pledge
agreement in form and substance identical to that attached hereto as Exhibit A, pursuant to which
Krieger shall grant to the Trustee a lien and security interest in all of Timothy Krieger’s direct equity
interests in Pegasus Energy Futures, LLC and Blue Water Energy Futures, LLC (the “Collateral”).

        7.       Upon Final Court Approval of this Agreement, the Trustee (acting as Trustee of the
bankruptcy estates of both Debtor and Energy) releases and discharges the Defendants Released
Parties (as defined below) from all claims, demands, judgments, obligations, liens, costs, expenses,
actions, and causes of action, whether in law or in equity, whether known or unknown, suspected or
unsuspected, which the Trustee, the Debtor, or Energy has had, now has, or hereafter can, shall, or
may have against the Defendants Released Parties, from the beginning of time to the date of this
Agreement. The term “Defendants Released Parties” means the Krieger Defendants, Pegasus Energy
Futures, LLC, Blue Water Energy Futures, LLC, Tammy Krieger, Whitney Swanson, Angell Energy,
LLC, Twin Cities Power, LLC, and Michael Angell and all of their members, shareholders,
predecessors, successors, present and former parent companies, subsidiaries, affiliates, assigns,
employees, directors, officers, agents, heirs, and legal representatives. Outside of the class of
Defendants Released Parties, there are no intended third-party beneficiaries to this Agreement. The
Trustee represents and warrants that he has not assigned, pledged, or transferred any rights or claims
against the Defendants Released Parties.

         8.      Subject to and upon the Bankruptcy Court’s approval of this Agreement, the Krieger
Defendants release and discharge the Trustee, his agents and professionals, Energy, and the Debtor
(collectively, the “Trustee Released Parties”), from all claims, demands, judgments, obligations,
liens, costs, expenses, actions, and causes of action, whether in law or in equity, whether known or
unknown, suspected or unsuspected, which the Krieger Defendants have had, now have, or hereafter
can, shall, or may have against the Trustee Released Parties, from the beginning of time to the date of
this Agreement. The Krieger Defendants represent and warrant that they have not assigned, pledged,
or transferred any rights or claims against the Trustee Released Parties.

        9.      The Krieger Defendants shall not be entitled to a claim in the bankruptcy proceedings
of Debtor or Energy pursuant to 11 U.S.C. § 502(h), and the Krieger Defendants shall withdraw any
proof of claim they may have, of any nature, in this case and waive any right to file any claim of any
nature against the bankruptcy estates of the Debtor or Energy.

         10.     Upon Final Court Approval of this Agreement, pursuant to Bankruptcy Rule 7041(a)
and Fed. R. Civ. P. 41(a), the Court shall enter an order dismissing the above adversary proceedings
with prejudice, and the parties will stipulate to the dismissal of the State Court Action with prejudice.
Notwithstanding the foregoing, the Bankruptcy Court shall retain jurisdiction to enforce the terms of
this Settlement Agreement and the order approving the Settlement Agreement, including but not
limited to entry of judgment against the Krieger Defendants upon the occurrence of an Event of
Default as provided in Paragraph 3 above. Each party shall be responsible for their own costs and
attorneys’ fees.

        11.     If the parties do not obtain Final Court Approval of this Agreement, nothing
contained herein shall constitute an admission by any party hereto, nor shall anything contained
herein constitute a waiver of any claims or issues by any of the parties. It is specifically understood
and agreed that the consideration heretofore recited is in full, final, and complete compromise,
  Case 18-40667        Doc 76
                           72     Filed 09/14/20
                                        08/10/20 Entered 09/14/20
                                                           08/10/20 15:08:23
                                                                    11:06:59            Desc Main
                                   Document      Page 8
                                                      4 of 52
                                                           20



settlement, accord, and satisfaction of the released claims; and there are no covenants, promises, or
undertakings outside of this Agreement other than as specifically set forth herein.

         12.    This Agreement shall be construed under the laws of the State of Minnesota and the
parties irrevocably consent to the jurisdiction of the U.S. Bankruptcy Court, District of Minnesota,
with respect to any action to enforce the terms and provisions of the Agreement.

        13.    This Agreement shall not be amended or otherwise altered except by a writing that is
signed by the parties or their authorized representatives.

         14.    This Agreement is valid if executed in counterparts, which if read together, constitute
a fully executed Agreement

The trustee believes the above settlement terms to be reasonable.

OBJECTION: MOTION: HEARING. Under applicable rules, any objection must be in writing,
be delivered to the trustee and the United States Trustee, and be filed with the clerk, not later than
12:00 o’clock noon on the day before the above date. If an objection is made or an order is required,
the trustee moves the court for such orders as may be necessary and appropriate. If an objection is
timely delivered and filed, the court will hold an expedited hearing on the objection with reduced
notice of the hearing. The hearing will be scheduled by the trustee with notice by the trustee to the
objecting party and the United States Trustee.

 Office of the Clerk               Office of the U.S. Trustee         Trustee (see address below)
 U.S. Bankruptcy Court             1015 U.S. Courthouse
 300 S Fourth Street, Suite 301    300 South Fourth Street
 Minneapolis, MN 55415             Minneapolis, MN 55415



Dated: August 10, 2020                                 /e/ Randall L. Seaver
                                                       Randall L. Seaver, Trustee
  Case 18-40667            Doc 76       Filed 09/14/20 Entered 09/14/20 15:08:23                      Desc Main
                                         Document     Page 9 of 52




                              SETTLEMENT OVERVIEW
                      FREQUENTLY ASKED QUESTIONS AND ANSWERS

                                                   OVERVIEW

         Randall L. Seaver (the “Trustee”) is the duly-appointed Chapter 7 trustee for the bankruptcy estate of
Aspirity Holding, LLC (“Holding”). On August 28, 2018, the United States Bankruptcy Court for the District of
Minnesota awarded judgment in favor of the Trustee to pierce the corporate veil of Holding’s wholly-owned
subsidiary, Aspirity Financial, LLC (“Financial”) for purposes of the pending Chapter 7 case. One impact of the
ruling was that the Trustee acquired the right to pursue certain of Financial’s claims, including claims related to a
term loan (the “Term Loan”) and certain intercompany guarantees provided in connection with a July 2015
restructuring transaction (the “Restructuring”). The Restructuring involved the transfer of all of Holding’s operating
companies and substantially all of its assets to a newly-formed company called Krieger Enterprises in exchange for a
$22.1 million Term Loan secured by a Stock Pledge. Holding’s board of directors unanimously approved the
transaction and solicited and received approval to proceed with the Restructuring from noteholders who had
purchased the company’s renewable unsecured subordinated notes.

         The Trustee seeks Bankruptcy Court authorization to enter into a settlement of pending litigation with the
Defendants. Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure, the Trustee has filed a Notice of
Settlement in the Holding bankruptcy case. The Trustee intends to enter into a settlement of all pending claims
against Tim Krieger and several affiliated individuals and entities for the sum of $725,000.

          As described in more detail below, the Trustee decided to settle these claims for a number of reasons,
including: (1) given the poor financial condition of Tim Krieger and his entities, it will be difficult to recover more
than what has been promised per the settlement; (2) the settlement will end time consuming and complex litigation
and will yield a recovery for the estate much sooner than would otherwise be possible; (3) it is possible that
authorities could take action against Krieger interfering with the Trustee’s ability to collect, (4) while the Trustee
believes he has meritorious claims, there are no sure things in litigation, and when considered in the context of the
financial condition of Tim Krieger and his affiliated entities, it is the Trustee’s judgment that the settlement is
reasonable irrespective of the relative strengths or weaknesses of Holding’s claims and any potential defenses.

          A number of noteholders and other claimants have asked questions related to the proposed settlement. A
number of those questions and responsive answers appear below. The Trustee and his counsel will host a brief
conference call on August 26, 2020 to respond to any follow-up questions. Communications that occur during the
call will not be subject to the attorney-client privilege or treated as protected work product. As such, the Trustee and
his counsel will be unable to delve into legal theories and strategies during the call. Those interested in obtaining a
more in-depth understanding of the parties’ respective legal positions can access filings through the docket for the
Adversary Proceeding captioned Randall L. Seaver, Trustee v. Diversified Trading Co., LLC, Adv. No. 19-04183,
which may be found on the website for the United States Bankruptcy Court for the District of Minnesota.

                                       QUESTIONS AND ANSWERS
         1.       Why has the Trustee agreed to settle an $18 million claim for $725,000?

         The amount of the settlement is the product of lengthy, hard fought negotiations following an extensive
forensic investigation by the Trustee as well as the disclosure of financial information by Tim Krieger and his
companies. During negotiations, Tim Krieger supplied the Trustee with a confidential personal financial statement
(“PFS”) showing Krieger has few remaining assets. The PFS further revealed that the companies who are supposed
to have guaranteed the Loan –primarily energy sector participants – have largely failed and lack meaningful assets to
contribute to a settlement. Information the Trustee received likewise suggested that a judgment against Krieger
and/or his entities for anywhere near the full amount owed would in all likelihood be nearly impossible to collect.
These same financial disclosures, along with other information unearthed during the Rule 2004 investigative


                                                         EXHIBIT
                                                                                                          Page 1 of 3
Q&A Aspirity Holding                                           B
  Case 18-40667           Doc 76       Filed 09/14/20 Entered 09/14/20 15:08:23                       Desc Main
                                       Document      Page 10 of 52


process, led the Trustee to conclude that the $725,000 Tim Krieger and his co-Defendants agreed to pay to settle the
Trustee’s claims is an amount at the very upper range of the Defendants’ ability to pay.

          Ongoing cost, complexity and delay also informed the Trustee’s decision to settle. Krieger maintained that
he had no liability throughout the course of proceedings. He exhibited a willingness to pursue every available
avenue of defense, including the threat of multiple levels of appeal from any adverse ruling he might encounter. Mr.
Krieger’s counsel also intimated that their client would file a personal Chapter 7 case of his own if he is ultimately
found to be liable to the Trustee in relation to one or more of the claims. Facing the prospect of years of additional
battle, the unlikely prospect of collecting on any eventual final judgment, and Tim Krieger’s potential personal
bankruptcy filing, the Trustee formed the business judgment that the settlement is reasonable and in the best
interests of the Holding estate and its creditors.

         2.       Why is there no admission of guilt or liability by Tim Krieger in the settlement?

         Settlements are the product of compromise. Settlement agreements almost never contain admissions of
guilt except settlements with the government in resolution of a criminal or regulatory complaint. Unlike in a
criminal case, it was not necessary for Tim Krieger or any other defendant to confess to the elements of some
charged offense as a prerequisite to settlement.

         3.      The Settlement Agreement says that Tim Krieger disputes liability and that the contract claims
are barred due to the absence of signed guaranty agreements. What does this mean?

          The Defendants who guaranteed the Term Loan – all entities then owned and operated by Krieger –
maintain that they never executed written guaranty agreements pursuant to which they agreed to guaranty the Term
Loan. The Term Loan Agreement recited that Krieger’s affiliated entities would guaranty the Term Loan, but none
of these Defendants signed the Term Loan Agreement and information unearthed to date indicates that none
executed a stand-alone guaranty. Under Minnesota law, an agreement to answer for the debt of another must
generally be in a writing signed by the alleged guarantor to be enforceable. Krieger and the alleged guarantors
moved to dismiss the Trustee’s contract claims against them based on the absence of a signed guaranty agreement.
Although the Court denied the motion to dismiss, the absence of signed guaranties from the alleged guarantors of the
Term Loan presents a formidable defense to the Trustee’s contractual guaranty claims. And while the Trustee
believes he has a reasonable likelihood of succeeding on the merits of such claims, there can be no guarantee of
success, and the Trustee believes, especially given the current financial condition of Tim Krieger and his entities,
that the settlement represents a reasonable resolution of the claims.


       4.      What is the “State Court Action” and what is its relationship to the Adversary Proceeding in the
Bankruptcy Court?

          As noted above, at the end of August, 2018, the Bankruptcy Court ruled that Aspirity Financial’s claims
against Tim Krieger, Diversified, and the other Defendants, were property of Holding’s bankruptcy estate. Prior to
that time, the Chestnut Cambronne law firm (“Chestnut”) had commenced an action on behalf of Aspirity Financial
and against Tim Krieger, Diversified Trading, and multiple subsidiaries to recover on the Term Loan and related
guaranties. Chestnut commenced the action by serving the summons and complaint on the Defendants. The law
firm did not, however, endeavor to file the summons and complaint in the state court. This is known as “hip pocket”
service. The Minnesota Rules of Civil Procedure give a party using hip pocket service a period of one year from the
date of service of the summons and complaint to file the action. If the action is not filed with the court within the
one year period, then the claims set forth in the complaint may be deemed to be dismissed with prejudice as between
the parties.

         Shortly before the end of one-year filing period, Chestnut, as counsel for Aspirity Financial, served the
Defendants in the State Court Action with a notice of voluntary dismissal without prejudice pursuant to Rule 41.02
of the Minnesota Rules of Civil Procedure. Counsel believed that the State Court Action had thereby been
dismissed, but without prejudice to filing a new action based on the same or similar claims. Thereafter, following an
extensive investigation, on July 23, 2019, the Trustee filed an adversary proceeding against Tim Krieger, Diversified
Trading, and multiple affiliated companies and entities.

                                                                                                        Page 2 of 3
Q&A Aspirity Holding
  Case 18-40667            Doc 76       Filed 09/14/20 Entered 09/14/20 15:08:23                      Desc Main
                                        Document      Page 11 of 52


        5.       Krieger claims that “all claims are barred by res judicata or collateral estoppel because Aspirity
Financial, the Plaintiff in the State Court Action, did not file the summons and complaint in the State Court
Action.” What does this mean?

          Krieger first raised this issue in November 2019. He claimed that because Aspirity Financial did not file
the State Court Action prior to the end of the one-year period (but instead served an out of court notice of dismissal),
the claims asserted by the Trustee related to the Term Loan and Restructuring are barred by the doctrines of res
judicata or collateral estoppel. These preclusion doctrines prevent a party that has once litigated a claim and lost
from pursuing the claim in a subsequent action or proceeding. The Trustee believes that these doctrines do not
apply and that the asserted defense is not meritorious.

          In an effort to preserve all available options, however, the Trustee pursued relief from potential preclusive
effects in both state and federal court. On February 25, 2020, the Trustee caused the State Court Action to be filed
and submitted a motion seeking a determination that the action had been dismissed without prejudice by virtue of
Chestnut’s service of the Notice of Voluntary Dismissal without prejudice. The Trustee has alternatively asserted
that the claimed “with prejudice” dismissal of the State Court Action was ineffectual due to interposition of the
automatic stay in the Aspirity Holding bankruptcy case once those claims became property of the Holding
bankruptcy estate by virtue of the Bankruptcy Court’s August 2019 order piercing the corporate veil. The Judge in
the State Court Action has taken the motion under advisement, and a ruling on the motion has been deferred pending
the Bankruptcy Court’s consideration of the settlement agreement.

        Shortly after moving in the State Court Action, the Trustee filed a companion adversary proceeding in the
Bankruptcy Court, seeking a determination that the asserted “with prejudice” dismissal, if given effect, would
amount to an impermissible, unauthorized transfer of property of the Holding bankruptcy estate in violation of 11
U.S.C. § 549(a)(1)(a). That adversary proceeding has also been stayed pending the Bankruptcy Court’s
consideration of the settlement agreement.

         In addition to the arguments raised in the State Court Action and the Section 549 action, the Trustee also
has a number of strong arguments that any preclusive effect from a deemed “with prejudice” dismissal should not
extend to the Trustee, including: (1) the Trustee is not a party to the State Court Action and not subject to any
deemed with prejudice dismissal; (2) all proceedings in the State Court Action were stayed when the Aspirity
Financial claims became property of the Holding bankruptcy estate, and any purported dismissal of the claims is
void; (3) no claims were actually litigated in the State Court Action, and res judicata and collateral estoppel apply
only in circumstances where the case is actually tried and there is an adjudication on the merits. The Trustee
believes he will defeat the Defendants’ preclusion-based defenses in view of these and other available arguments if
he does not receive Bankruptcy Court authorization to enter into the settlement agreement, but as with the other
issues raised herein, there can be no guarantee of success, and all litigation is inherently uncertain, costly and time
consuming.

          Throughout the course of proceedings, the parties held discussions related to a potential settlement.
Eventually, Tim Krieger made confidential financial disclosures and, as noted above, following an evaluation of
those disclosures and other information gleaned during the investigation, the Trustee determined that the proposed
settlement amount was in line with any potential recovery if the estate were to succeed on its claims. The perceived
difficulty in collecting anything more through the enforcement of a judgment was a key consideration in coming to
the conclusion that settlement was in order.

         6.       How much has the Holding Estate incurred in legal fees to date?

          The estate has not paid professional fees. It is reasonable to assume that legal fees of more than $300,000
have accrued in this matter. In addition to the anticipated recovery in connection with the settlement, the Trustee
also recovered the additional sum of $153,000 from Retail Energy Holdings and its affiliates in settlement of claims
asserted against those entities in the adversary proceeding, bringing the aggregate amount of recovery flowing from
the settlements to $878,000.




                                                                                                          Page 3 of 3
Q&A Aspirity Holding
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 12 of 52




                                                     EXHIBIT
                                                         C
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 13 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 14 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 15 of 52
  Case 18-40667      Doc 76    Filed 09/14/20 Entered 09/14/20 15:08:23        Desc Main
                               Document      Page 16 of 52



From: David Gabriel <dhgabriel@gmail.com>
Sent: Friday, August 28, 2020 7:55 PM
To: Tausif Kamal <tausifkamal@hotmail.com>
Cc: 27addy@gmail.com <27addy@gmail.com>; 3J3P3S@gmail.com <3J3P3S@gmail.com>;
AWeidman@gmail.com <AWeidman@gmail.com>; Aakashbakshi07@gmail.com
<Aakashbakshi07@gmail.com>; Ajay33436@comcast.net <Ajay33436@comcast.net>; Alfonso Gilletto
<agilletto@gmail.com>; Curtis Glenn <cglenn2@verizon.net>; Dorisharnold@aol.com
<Dorisharnold@aol.com>; Edward Shoop <dornsped@gmail.com>; HettelJames@comcast.net
<HettelJames@comcast.net>; LDerrick@charter.net <LDerrick@charter.net>;
Liyanzhang2002@yahoo.com <Liyanzhang2002@yahoo.com>; Mfeinstein@gmail.com
<Mfeinstein@gmail.com>; Pm51737@gmail.com <Pm51737@gmail.com>; Shobha Gurbani
<shobhagurbani@yahoo.com>; ajturco@aol.com <ajturco@aol.com>; aldger8673@yahoo.com
<aldger8673@yahoo.com>; alee@bleyco.com <alee@bleyco.com>; askforlarry@yahoo.com
<askforlarry@yahoo.com>; asmills187@gmail.com <asmills187@gmail.com>; ateravest@gmail.com
<ateravest@gmail.com>; atterbury1@comcast.net <atterbury1@comcast.net>;
bastankus@hotmail.com <bastankus@hotmail.com>; bbc1688@aol.com <bbc1688@aol.com>;
bcarrie1@nycap.rr.com <bcarrie1@nycap.rr.com>; bdjenn1@comcast.net <bdjenn1@comcast.net>;
benpoe4@juno.com <benpoe4@juno.com>; bets77b@yahoo.com <bets77b@yahoo.com>;
billiet978@gmail.com <billiet978@gmail.com>; bonnieoaks@hotmail.com <bonnieoaks@hotmail.com>;
carrielj44@msn.com <carrielj44@msn.com>; catdogmom7@gmail.com <catdogmom7@gmail.com>;
charley.hinds@cheerful.com <charley.hinds@cheerful.com>; chitra.shukla@att.net
<chitra.shukla@att.net>; dahlfues@bellsouth.net <dahlfues@bellsouth.net>;
danmary1973@comcast.net <danmary1973@comcast.net>; danmstevens@aol.com
<danmstevens@aol.com>; dasmarden@comcast.net <dasmarden@comcast.net>;
dbi9882845@aol.com <dbi9882845@aol.com>; deb8952@comcast.net <deb8952@comcast.net>;
dghauschildt@yahoo.com <dghauschildt@yahoo.com>; dkopp1111@yahoo.com
<dkopp1111@yahoo.com>; dortsdiner@hotmail.com <dortsdiner@hotmail.com>;
dpmccord2000@yahoo.com <dpmccord2000@yahoo.com>; drgene.alex@gmail.com
<drgene.alex@gmail.com>; dstark9373@aol.com <dstark9373@aol.com>; dvcaravaggio321@gmail.com
<dvcaravaggio321@gmail.com>; dyes@rdye.com <dyes@rdye.com>; earthling109@msn.com
<earthling109@msn.com>; eghost00@gmail.com <eghost00@gmail.com>; ehburns45@gmail.com
<ehburns45@gmail.com>; enrique.marchese@gmail.com <enrique.marchese@gmail.com>;
erayhardy@comcast.net <erayhardy@comcast.net>; erzz17a@hotmail.com <erzz17a@hotmail.com>;
ffedak@aol.com <ffedak@aol.com>; fidlers4us@yahoo.com <fidlers4us@yahoo.com>;
fjmhimself@gmail.com <fjmhimself@gmail.com>; flytohemanshu@gmail.com
<flytohemanshu@gmail.com>; ftwairman@gmail.com <ftwairman@gmail.com>;
gambinomag@juno.com <gambinomag@juno.com>; garygozo@gmail.com <garygozo@gmail.com>;
garysosnick@aol.com <garysosnick@aol.com>; gayle333troyer@bellsouth.net
<gayle333troyer@bellsouth.net>; gduck1@msn.com <gduck1@msn.com>; ghoipkemier@gmail.com
<ghoipkemier@gmail.com>; glory1938k@gmail.com <glory1938k@gmail.com>;
goodluckeo@sbcglobal.net <goodluckeo@sbcglobal.net>; gopalv1957@gmail.com
<gopalv1957@gmail.com>; gozoman22@hotmail.com <gozoman22@hotmail.com>; gpeciak@aol.com
<gpeciak@aol.com>; grh66@aol.com <grh66@aol.com>; grmcgee@zoominternet.net
<grmcgee@zoominternet.net>; hbgrassle@aol.com <hbgrassle@aol.com>; hw7426@swbell.net
<hw7426@swbell.net>; ikhateeb@juno.com <ikhateeb@juno.com>; jamie.cashion@yahoo.com
<jamie.cashion@yahoo.com>; jeandan1933@comcast.net <jeandan1933@comcast.net>;
jeremysosnick@yahoo.com <jeremysosnick@yahoo.com>; jhughes34@yahoo.com
<jhughes34@yahoo.com>; jimajantz@hotmail.com <jimajantz@hotmail.com>;

                                              EXHIBIT
                                                  D
 Case 18-40667      Doc 76    Filed 09/14/20 Entered 09/14/20 15:08:23         Desc Main
                              Document      Page 17 of 52



jodaschuetz89@comcast.net <jodaschuetz89@comcast.net>; johnyiuchungchien@yahoo.com
<johnyiuchungchien@yahoo.com>; joswal7@gmail.com <joswal7@gmail.com>; jruggi6802@aol.com
<jruggi6802@aol.com>; jshenoy52@gmail.com <jshenoy52@gmail.com>; juan4721@aol.com
<juan4721@aol.com>; juniper747@yahoo.com <juniper747@yahoo.com>; junwutx@hotmail.com
<junwutx@hotmail.com>; kakmercer@yahoo.com <kakmercer@yahoo.com>; kaleriya333@yahoo.com
<kaleriya333@yahoo.com>; kbmouser@sbcglobal.net <kbmouser@sbcglobal.net>;
ken.pasini@gmail.com <ken.pasini@gmail.com>; kieferappliance@yahoo.com
<kieferappliance@yahoo.com>; knapper123@epix.net <knapper123@epix.net>;
krisk.bennett@gmail.com <krisk.bennett@gmail.com>; kschule88@yahoo.com
<kschule88@yahoo.com>; lafontaine77@hotmail.com <lafontaine77@hotmail.com>;
lawmik22@gmail.com <lawmik22@gmail.com>; lerza@yahoo.com <lerza@yahoo.com>;
lescarol@comcast.net <lescarol@comcast.net>; lgherder@ruraltel.net <lgherder@ruraltel.net>;
lsun@chinanex.com <lsun@chinanex.com>; maogenzhang@gmail.com <maogenzhang@gmail.com>;
markt@usfamily.net <markt@usfamily.net>; maureen.suggitt@gmail.com
<maureen.suggitt@gmail.com>; maxbeauregard@comcast.net <maxbeauregard@comcast.net>;
mdb@mdb2.net <mdb@mdb2.net>; meNlmg@hotmail.com <meNlmg@hotmail.com>;
melvinkivett@gmail.com <melvinkivett@gmail.com>; mfeinstein97@gmail.com
<mfeinstein97@gmail.com>; mfkirkland@yahoo.com <mfkirkland@yahoo.com>; mg188@hotmail.com
<mg188@hotmail.com>; michaeldolan80@gmail.com <michaeldolan80@gmail.com>;
mkpeter@hotmail.com <mkpeter@hotmail.com>; mlgrossberg@gmail.com <mlgrossberg@gmail.com>;
mnfreebyrd@gmail.com <mnfreebyrd@gmail.com>; mswang19713@yahoo.com
<mswang19713@yahoo.com>; nathan.aldaz@gmail.com <nathan.aldaz@gmail.com>;
nathan@lindstromequipment.com <nathan@lindstromequipment.com>; ndeutscher@gmail.com
<ndeutscher@gmail.com>; nightrdr51@aol.com <nightrdr51@aol.com>; ohmrc@mlc-wels.edu
<ohmrc@mlc-wels.edu>; oliverlarry@mac.com <oliverlarry@mac.com>; patricia_a_pelaez@yahoo.com
<patricia_a_pelaez@yahoo.com>; paul.y.wang@gmail.com <paul.y.wang@gmail.com>; paul@gogc.com
<paul@gogc.com>; peterliu@prodigy.net <peterliu@prodigy.net>; petermamott8@gmail.com
<petermamott8@gmail.com>; pinrob@icloud.com <pinrob@icloud.com>; polksoasis@gmail.com
<polksoasis@gmail.com>; princeanthony6@aol.com <princeanthony6@aol.com>; pszar57@gmail.com
<pszar57@gmail.com>; pumpernik@hotmail.com <pumpernik@hotmail.com>; r.hass@ymail.com
<r.hass@ymail.com>; rbehrensen870@comcast.net <rbehrensen870@comcast.net>;
rcmichels1@yahoo.com <rcmichels1@yahoo.com>; ret93sjv@aol.com <ret93sjv@aol.com>;
richardfarrar24@yahoo.com <richardfarrar24@yahoo.com>; rogero911@hotmail.com
<rogero911@hotmail.com>; rojohann50@gmail.com <rojohann50@gmail.com>;
ronald.pape@gmail.com <ronald.pape@gmail.com>; roskopfm_2000@yahoo.com
<roskopfm_2000@yahoo.com>; Randall Seaver <rseaver@fssklaw.com>; rssmiff@msn.com
<rssmiff@msn.com>; ruchirvpatel@gmail.com <ruchirvpatel@gmail.com>; saybala@gmail.com
<saybala@gmail.com>; sbakshi@yahoo.com <sbakshi@yahoo.com>; scgraff5@outlook.com
<scgraff5@outlook.com>; scmuther@gmail.com <scmuther@gmail.com>; sdeckels@gmail.com
<sdeckels@gmail.com>; sec.ron44@gmail.com <sec.ron44@gmail.com>; sgkuo@yahoo.com
<sgkuo@yahoo.com>; sharmasati494@gmail.com <sharmasati494@gmail.com>; simpd123@gmail.com
<simpd123@gmail.com>; sklodowskijr@yahoo.com <sklodowskijr@yahoo.com>; spe1496@msn.com
<spe1496@msn.com>; starliteph@att.net <starliteph@att.net>; stevenlenz07@comcast.net
<stevenlenz07@comcast.net>; support@newfield.net <support@newfield.net>; syrgimd@aol.com
<syrgimd@aol.com>; t.palma@comcast.net <t.palma@comcast.net>; tennesseeguy@hotmail.com
<tennesseeguy@hotmail.com>; terrygerth@gmail.com <terrygerth@gmail.com>;
timfin555@yahoo.com <timfin555@yahoo.com>; Tawney Jameson <tjameson@fssklaw.com>;
tnicosia@wi.rr.com <tnicosia@wi.rr.com>; tomhirte@yahoo.com <tomhirte@yahoo.com>;
  Case 18-40667        Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23               Desc Main
                                  Document      Page 18 of 52



tommyjs67@gmail.com <tommyjs67@gmail.com>; trombly.robert@gmail.com
<trombly.robert@gmail.com>; tvirtue2001@yahoo.com <tvirtue2001@yahoo.com>;
tylka.dascomb@wildblue.net <tylka.dascomb@wildblue.net>; valleygreenhouse@aol.com
<valleygreenhouse@aol.com>; vivianwray@yahoo.com <vivianwray@yahoo.com>; vkg615@gmail.com
<vkg615@gmail.com>; von25491@aol.com <von25491@aol.com>; w9fa@arrl.net <w9fa@arrl.net>;
wag914@aol.com <wag914@aol.com>; windyponderosa67@yahoo.com
<windyponderosa67@yahoo.com>; wl.futch@knology.net <wl.futch@knology.net>;
yulingchansard@gmail.com <yulingchansard@gmail.com>
Subject: Re: Aspirity Holdings, LLC/18-40667 Settlement

Why you ask?
Because there are NO ASSETS to recover.
If any are found (HIGHLY UNLIKELY) the crumbs go to secured creditors.
We are Unsecured creditors.
Energy trading is highly risky. Add to this the unsecured status.
Learn that all investments have risk and past results are not predictive of future results.
Put Aspirity in the rear view mirror. When presented with an opportunity too good to be true, run to
your mattress and put your cash under it!
David Gabriel
 Case 18-40667      Doc 76    Filed 09/14/20 Entered 09/14/20 15:08:23         Desc Main
                              Document      Page 19 of 52




From: Edward Shoop <dornsped@gmail.com>
Sent: Saturday, August 29, 2020 7:20 PM
To: Tausif Kamal <tausifkamal@hotmail.com>
Cc: Shobha Gurbani <shobhagurbani@yahoo.com>; Alfonso Gilletto <agilletto@gmail.com>; Curtis
Glenn <cglenn2@verizon.net>; yulingchansard@gmail.com <yulingchansard@gmail.com>;
mg188@hotmail.com <mg188@hotmail.com>; Tawney Jameson <tjameson@fssklaw.com>;
pinrob@icloud.com <pinrob@icloud.com>; gopalv1957@gmail.com <gopalv1957@gmail.com>;
rbehrensen870@comcast.net <rbehrensen870@comcast.net>; hw7426@swbell.net
<hw7426@swbell.net>; ftwairman@gmail.com <ftwairman@gmail.com>; pumpernik@hotmail.com
<pumpernik@hotmail.com>; jodaschuetz89@comcast.net <jodaschuetz89@comcast.net>;
lawmik22@gmail.com <lawmik22@gmail.com>; dvcaravaggio321@gmail.com
<dvcaravaggio321@gmail.com>; markt@usfamily.net <markt@usfamily.net>; pszar57@gmail.com
<pszar57@gmail.com>; erzz17a@hotmail.com <erzz17a@hotmail.com>; sbakshi@yahoo.com
<sbakshi@yahoo.com>; tommyjs67@gmail.com <tommyjs67@gmail.com>; mdb@mdb2.net
<mdb@mdb2.net>; bbc1688@aol.com <bbc1688@aol.com>; ken.pasini@gmail.com
<ken.pasini@gmail.com>; garysosnick@aol.com <garysosnick@aol.com>; benpoe4@juno.com
<benpoe4@juno.com>; ehburns45@gmail.com <ehburns45@gmail.com>; hbgrassle@aol.com
<hbgrassle@aol.com>; spe1496@msn.com <spe1496@msn.com>; ruchirvpatel@gmail.com
<ruchirvpatel@gmail.com>; gozoman22@hotmail.com <gozoman22@hotmail.com>; gpeciak@aol.com
<gpeciak@aol.com>; AWeidman@gmail.com <AWeidman@gmail.com>; krisk.bennett@gmail.com
<krisk.bennett@gmail.com>; tnicosia@wi.rr.com <tnicosia@wi.rr.com>; Dorisharnold@aol.com
<Dorisharnold@aol.com>; ret93sjv@aol.com <ret93sjv@aol.com>; askforlarry@yahoo.com
<askforlarry@yahoo.com>; starliteph@att.net <starliteph@att.net>; chitra.shukla@att.net
<chitra.shukla@att.net>; melvinkivett@gmail.com <melvinkivett@gmail.com>;
mswang19713@yahoo.com <mswang19713@yahoo.com>; timfin555@yahoo.com
<timfin555@yahoo.com>; aldger8673@yahoo.com <aldger8673@yahoo.com>; nightrdr51@aol.com
<nightrdr51@aol.com>; Aakashbakshi07@gmail.com <Aakashbakshi07@gmail.com>;
fidlers4us@yahoo.com <fidlers4us@yahoo.com>; dpmccord2000@yahoo.com
<dpmccord2000@yahoo.com>; dbi9882845@aol.com <dbi9882845@aol.com>; ateravest@gmail.com
<ateravest@gmail.com>; lafontaine77@hotmail.com <lafontaine77@hotmail.com>; ohmrc@mlc-
wels.edu <ohmrc@mlc-wels.edu>; simpd123@gmail.com <simpd123@gmail.com>; von25491@aol.com
<von25491@aol.com>; Liyanzhang2002@yahoo.com <Liyanzhang2002@yahoo.com>;
danmstevens@aol.com <danmstevens@aol.com>; maogenzhang@gmail.com
<maogenzhang@gmail.com>; atterbury1@comcast.net <atterbury1@comcast.net>;
trombly.robert@gmail.com <trombly.robert@gmail.com>; bonnieoaks@hotmail.com
<bonnieoaks@hotmail.com>; tvirtue2001@yahoo.com <tvirtue2001@yahoo.com>;
jamie.cashion@yahoo.com <jamie.cashion@yahoo.com>; w9fa@arrl.net <w9fa@arrl.net>;
jruggi6802@aol.com <jruggi6802@aol.com>; maureen.suggitt@gmail.com
<maureen.suggitt@gmail.com>; patricia_a_pelaez@yahoo.com <patricia_a_pelaez@yahoo.com>;
peterliu@prodigy.net <peterliu@prodigy.net>; sdeckels@gmail.com <sdeckels@gmail.com>;
grmcgee@zoominternet.net <grmcgee@zoominternet.net>; jeandan1933@comcast.net
<jeandan1933@comcast.net>; knapper123@epix.net <knapper123@epix.net>; vivianwray@yahoo.com
<vivianwray@yahoo.com>; mlgrossberg@gmail.com <mlgrossberg@gmail.com>;
ghoipkemier@gmail.com <ghoipkemier@gmail.com>; flytohemanshu@gmail.com
<flytohemanshu@gmail.com>; 27addy@gmail.com <27addy@gmail.com>; Ajay33436@comcast.net
  Case 18-40667      Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23          Desc Main
                                Document      Page 20 of 52



<Ajay33436@comcast.net>; asmills187@gmail.com <asmills187@gmail.com>;
kieferappliance@yahoo.com <kieferappliance@yahoo.com>; junwutx@hotmail.com
<junwutx@hotmail.com>; dstark9373@aol.com <dstark9373@aol.com>; enrique.marchese@gmail.com
<enrique.marchese@gmail.com>; ffedak@aol.com <ffedak@aol.com>; ikhateeb@juno.com
<ikhateeb@juno.com>; kschule88@yahoo.com <kschule88@yahoo.com>; LDerrick@charter.net
<LDerrick@charter.net>; lgherder@ruraltel.net <lgherder@ruraltel.net>; maxbeauregard@comcast.net
<maxbeauregard@comcast.net>; meNlmg@hotmail.com <meNlmg@hotmail.com>;
oliverlarry@mac.com <oliverlarry@mac.com>; mkpeter@hotmail.com <mkpeter@hotmail.com>;
rogero911@hotmail.com <rogero911@hotmail.com>; rojohann50@gmail.com
<rojohann50@gmail.com>; sgkuo@yahoo.com <sgkuo@yahoo.com>; mfkirkland@yahoo.com
<mfkirkland@yahoo.com>; syrgimd@aol.com <syrgimd@aol.com>; valleygreenhouse@aol.com
<valleygreenhouse@aol.com>; vkg615@gmail.com <vkg615@gmail.com>; wl.futch@knology.net
<wl.futch@knology.net>; polksoasis@gmail.com <polksoasis@gmail.com>; juniper747@yahoo.com
<juniper747@yahoo.com>; gambinomag@juno.com <gambinomag@juno.com>;
ronald.pape@gmail.com <ronald.pape@gmail.com>; sharmasati494@gmail.com
<sharmasati494@gmail.com>; drgene.alex@gmail.com <drgene.alex@gmail.com>;
dahlfues@bellsouth.net <dahlfues@bellsouth.net>; bastankus@hotmail.com
<bastankus@hotmail.com>; danmary1973@comcast.net <danmary1973@comcast.net>;
nathan.aldaz@gmail.com <nathan.aldaz@gmail.com>; lescarol@comcast.net <lescarol@comcast.net>;
kbmouser@sbcglobal.net <kbmouser@sbcglobal.net>; jimajantz@hotmail.com
<jimajantz@hotmail.com>; roskopfm_2000@yahoo.com <roskopfm_2000@yahoo.com>;
goodluckeo@sbcglobal.net <goodluckeo@sbcglobal.net>; lsun@chinanex.com <lsun@chinanex.com>;
charley.hinds@cheerful.com <charley.hinds@cheerful.com>; bets77b@yahoo.com
<bets77b@yahoo.com>; carrielj44@msn.com <carrielj44@msn.com>; joswal7@gmail.com
<joswal7@gmail.com>; sklodowskijr@yahoo.com <sklodowskijr@yahoo.com>; r.hass@ymail.com
<r.hass@ymail.com>; jhughes34@yahoo.com <jhughes34@yahoo.com>; eghost00@gmail.com
<eghost00@gmail.com>; mfeinstein97@gmail.com <mfeinstein97@gmail.com>; Mfeinstein@gmail.com
<Mfeinstein@gmail.com>; gayle333troyer@bellsouth.net <gayle333troyer@bellsouth.net>;
earthling109@msn.com <earthling109@msn.com>; ajturco@aol.com <ajturco@aol.com>;
ndeutscher@gmail.com <ndeutscher@gmail.com>; terrygerth@gmail.com <terrygerth@gmail.com>;
paul@gogc.com <paul@gogc.com>; catdogmom7@gmail.com <catdogmom7@gmail.com>;
gduck1@msn.com <gduck1@msn.com>; HettelJames@comcast.net <HettelJames@comcast.net>;
erayhardy@comcast.net <erayhardy@comcast.net>; t.palma@comcast.net <t.palma@comcast.net>;
bcarrie1@nycap.rr.com <bcarrie1@nycap.rr.com>; michaeldolan80@gmail.com
<michaeldolan80@gmail.com>; scgraff5@outlook.com <scgraff5@outlook.com>; billiet978@gmail.com
<billiet978@gmail.com>; rssmiff@msn.com <rssmiff@msn.com>; tylka.dascomb@wildblue.net
<tylka.dascomb@wildblue.net>; tennesseeguy@hotmail.com <tennesseeguy@hotmail.com>;
fjmhimself@gmail.com <fjmhimself@gmail.com>; scmuther@gmail.com <scmuther@gmail.com>;
petermamott8@gmail.com <petermamott8@gmail.com>; dortsdiner@hotmail.com
<dortsdiner@hotmail.com>; grh66@aol.com <grh66@aol.com>; alee@bleyco.com <alee@bleyco.com>;
glory1938k@gmail.com <glory1938k@gmail.com>; lerza@yahoo.com <lerza@yahoo.com>;
johnyiuchungchien@yahoo.com <johnyiuchungchien@yahoo.com>; saybala@gmail.com
<saybala@gmail.com>; bdjenn1@comcast.net <bdjenn1@comcast.net>; support@newfield.net
<support@newfield.net>; stevenlenz07@comcast.net <stevenlenz07@comcast.net>;
3J3P3S@gmail.com <3J3P3S@gmail.com>; kakmercer@yahoo.com <kakmercer@yahoo.com>;
princeanthony6@aol.com <princeanthony6@aol.com>; nathan@lindstromequipment.com
<nathan@lindstromequipment.com>; dyes@rdye.com <dyes@rdye.com>; wag914@aol.com
<wag914@aol.com>; tomhirte@yahoo.com <tomhirte@yahoo.com>; jshenoy52@gmail.com
 Case 18-40667      Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23       Desc Main
                             Document      Page 21 of 52



<jshenoy52@gmail.com>; jeremysosnick@yahoo.com <jeremysosnick@yahoo.com>;
garygozo@gmail.com <garygozo@gmail.com>; kaleriya333@yahoo.com <kaleriya333@yahoo.com>;
dghauschildt@yahoo.com <dghauschildt@yahoo.com>; rcmichels1@yahoo.com
<rcmichels1@yahoo.com>; juan4721@aol.com <juan4721@aol.com>; deb8952@comcast.net
<deb8952@comcast.net>; richardfarrar24@yahoo.com <richardfarrar24@yahoo.com>;
windyponderosa67@yahoo.com <windyponderosa67@yahoo.com>; mnfreebyrd@gmail.com
<mnfreebyrd@gmail.com>; paul.y.wang@gmail.com <paul.y.wang@gmail.com>;
dasmarden@comcast.net <dasmarden@comcast.net>; sec.ron44@gmail.com <sec.ron44@gmail.com>;
dkopp1111@yahoo.com <dkopp1111@yahoo.com>; Pm51737@gmail.com <Pm51737@gmail.com>;
dhgabriel@gmail.com <dhgabriel@gmail.com>; Randall Seaver <rseaver@fssklaw.com>
Subject: Re: Aspirity Holdings, LLC/18-40667 Settlement


Hi Mr. Kamal,

Although it is aggravating as all hell, and as much as we wish it
isn't true, bankruptcy by definition is a result of a situation
where there is not enough money left to pay all
creditors. There has to be a priority as to who gets paid first,
second, etc. Unsecured lenders are usually last on the list,
because they are unsecured. We knew that (or, as the lawyers
say, "should have known") from day one.

When I received the "Solicitation of Votes From Holders of the
Renewable UNSECURED SUBORDINATED NOTES..." dated June
2, 2015, I should have read it more carefully in it
entirety. Looking through it again, "The Restructuring Plan" #1
says, "We created three first tier [subs....]", one of which was
Krieger Enterprises... #2 says, "We will transfer the ownership
of [a bunch of stuff - "the Existing Businesses"...] to KRIEGER
ENTERPRISES". #3 says, "Subject to the Noteholders One-Time
Waiver....we will transfer 100% of the equity of Krieger
Enterprises (all of the existing businesses) to TIMOTHY S.
KRIEGER...".
  Case 18-40667       Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23           Desc Main
                                 Document      Page 22 of 52



If I wasn't so blindingly and stupidly greedy and if I had any
brains at all at the time, I should have cashed out
ASAP. ASAP! But I didn't notice this red red red flag waving in
my face, so I didn't.

Fooled once, shame on you. Fooled twice, shame on
ME! Darn!

Ed Shoop



On Fri, Aug 28, 2020 at 8:41 PM Tausif Kamal <tausifkamal@hotmail.com> wrote:
My big question is that why we the Noteholders/Investors should approve this Settlement
proposed by Rustee Seaver when we will get nothing, zilch, not even a penny? All the
settlement amount will go to Seaver & his law firm, court and administrative expenses and to
other creditors. Just give one reason.

It seems Krieger & his accomplices started off with good intentions but somewhere along the
line he turned rouge. He then connived this fraudulent Ponzi scheme with his crooked lawyers.
As I stated before, for example they were asking for our investment till the last moment
knowing full well they were going to file for bankruptcy. And Krieger began to form shell
companies like Aspirity Finanacial to transfer our money. So what should we do? One thing we
can do is to all of us petition the authorities, (the Feds, MN state Attorney General Office, SEC
etc )..to investigate and prosecute them and unearth all the money they have hidden. Talk to
you this evening. Thanks

Tausif Kamal
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 23 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 24 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 25 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 26 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 27 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 28 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 29 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 30 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 31 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 32 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 33 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 34 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 35 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 36 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 37 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 38 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 39 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 40 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 41 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 42 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 43 of 52
Case 18-40667   Doc 76   Filed 09/14/20 Entered 09/14/20 15:08:23   Desc Main
                         Document      Page 44 of 52
  Case 18-40667         Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23           Desc Main
                                   Document      Page 45 of 52



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
 In re:                                                                       BKY No.: 18-40667

 Aspirity Holdings, LLC,

                                 Debtor.

      MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR APPROVAL OF
                     SETTLEMENT AGREEMENT


          Randall L. Seaver, the Chapter 7 Trustee (“Trustee”) for the Aspirity Holdings, LLC

bankruptcy estate (“Estate”), files this Memorandum in Response to those objections each filed

in opposition (the “Objections”) to the Trustee’s settlement noticed on August 10, 2020 as Docket

item 72 (the “Settlement”). The matter has been set for hearing.

                                           INTRODUCTION

          A detailed explanation of the multitude of factors that informed the Trustee’s judgment to

pursue the Settlement is set forth in the Trustee’s “Settlement Overview – Frequently Asked

Questions and Answers” which is attached as Exhibit B to the Notice of Hearing served and filed

herewith (the “FAQ”). In summary, the Trustee seeks to settle complex litigation which involves

many risks including the risk of prevailing and the risk of making a recovery. The Trustee, in his

best judgment, submits that this settlement is in the best interest of creditors of this bankruptcy

estate.

          With respect to the state court litigation referred to in FAQ (Hennepin County Court File

27-CV-20-3241), the parties filed a Stipulation with the state court on July 28, 2020 for the purpose

of delaying the court’s ruling in that matter. However, on September 11, 2020, the court made a

ruling adverse to the interests of the bankruptcy estate. The Trustee believes that the ruling has no




12823212v1
  Case 18-40667        Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23               Desc Main
                                  Document      Page 46 of 52



bearing on the approval of this settlement other than to further evidence that the settlement is in

the best interests of the bankruptcy estate.

                                            ARGUMENT

        I.      The Proposed Settlement is in the Best Interest of the Estate

        In the Trustee’s judgment, the Settlement is the best obtainable resolution of the pending

claims taking into consideration the costs to the estate, the ability of the settling party to pay and

other risks which could interfere with the ability to pay.

        That said, a settlement is not required to constitute “the best result obtainable;” instead, the

standard for evaluation “is whether the settlement is fair and equitable and in the best interests of

the estate.” Ritchie Capital Mgmt., L.L.C. v. Kelley, 785 F.3d 273, 278-79 (8th Cir. 2015) (citing

Tri-State Fin., LLC, 525 F.3d 649, 654(8th Cir. 2008) (internal quotation marks omitted)). The court

need only ensure “the settlement does not fall below the lowest point in the range of

reasonableness.” Id.

        In assessing the reasonableness of a settlement, the court considers:

             i. the probability of success in the litigation;
             ii. the difficulties, if any to be encountered in the matter of collection;
             iii. the complexity of the litigation involved, and the expense, inconvenience and
                  delay necessarily attending it; and
             iv. the paramount interest of the creditors and a proper deference to their reasonable
                  views in the premises.

Id., (quoting Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,

390 U.S. 414, 424 (1968)).

        None of the objections address well-settled Eighth Circuit standards for evaluating a

settlement. The objections utterly fail to address the issue of whether or not the proposed

settlement is in the best interest of the Estate. As described below, because the settlement is in the

best interests of the bankruptcy estate, it should be approved.

                                                   2
12823212v1
  Case 18-40667        Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23               Desc Main
                                  Document      Page 47 of 52



               (i) Likelihood of Success.

        As an initial matter, there is no certainty in this case that a recovery could ever be made.

Although the Trustee believes he possesses a number of meritorious claims, the Krieger defendants

have erected numerous roadblocks that have kept the Trustee’s claims at bay in U.S. Bankruptcy

Court and Hennepin County District Court for many months and at great expense. Many of the

legal and procedural hurdles are addressed in the FAQ (Notice of Hearing, Exhibit B). Resolution

of pending claims could well entail months of additional discovery, additional protracted motion

practice, a jury trial, and multiple levels of appeal – potentially in connection with pending state

and federal claims. The litigation could take several additional years to conclude at great expense

– with no guaranty of success.

        Ironically, one of the primary obstacles to recovery on the trustee's claims is the fact that a

majority of the subordinated note holders agreed, in 2015, that Krieger could take the assets for

which recovery is sought in the litigation commenced by the trustee.

        This issue is recognized by at least one of the subordinated note holders in an August 29,

2020 email received by the trustee, in which Mr. Edward Shoop states as follows:

        Hi Mr. Kamal,

        Although it is aggravating as all hell, and as much as we wish it isn’t true,
        bankruptcy by definition is a result of a situation where there is not enough money
        left to pay all creditors. There has to be a priority as to who gets paid first, second,
        etc. Unsecured lenders are usually last on the list, because they are unsecured. We
        knew that (or, as the lawyers say, “should have known”) from day one.

        When I received the “Solicitation of Votes From Holders of the Renewable
        UNSECURED SUBORDINATED NOTES...” dated June 2, 2015, I should have
        read it more carefully in it entirety. Looking through it again, “The Restructuring
        Plan” #1 says, “We created three first tier [subs....]”, one of which was Krieger
        Enterprises... #2 says, “We will transfer the ownership of [a bunch of stuff – “the
        Existing Businesses"...] to KRIEGER ENTERPRISES”. #3 says, “Subject to the
        Noteholders One-Time Waiver....we will transfer 100% of the equity of Krieger
        Enterprises (all of the existing businesses) to TIMOTHY S. KRIEGER...”.


                                                   3
12823212v1
  Case 18-40667        Doc 76         Filed 09/14/20 Entered 09/14/20 15:08:23       Desc Main
                                      Document      Page 48 of 52




        If I wasn't so blindingly and stupidly greedy and if I had any brains at all at the
        time, I should have cashed out ASAP. ASAP! But I didn't notice this red red red
        flag waving in my face, so I didn't.

        Fooled once, shame on you. Fooled twice, shame on ME! Darn!

        Ed Shoop

Notice of Hearing, Exhibit D.

                (ii) The difficulties if any to be encountered in the matter of collection.

        This case involves allegations of a substantial fraud involving millions of dollars. The

Trustee alleged that Timothy Krieger orchestrated the fraud and it is from Mr. Krieger that the

Trustee would have to make collection. The Trustee performed substantial due diligence related

to Mr. Krieger’s and the Krieger defendants’ financial affairs and evaluated the probability of

collecting more – net of anticipated expenses – if the Trustee elected to stay the course and pursue

the pending litigation to finality.

        Based on the review, the Trustee concluded that the Settlement both mitigates readily

identifiable collection risk and represents an amount at the higher end of what Krieger and the

other settling defendants have the ability to pay given their current financial resources. Indeed,

even if the Trustee were to ultimately prevail on his claims and obtain a multimillion-dollar

judgment against Tim Krieger and his entities, it is highly likely that Krieger would then pursue

personal bankruptcy – inserting yet another procedural barrier to the Trustee’s recovery. It is also

possible that governmental entities may assert claims against Mr. Krieger which would interfere

with the Trustee’s collection efforts. In short, the Trustee doubts that more can be obtained than

what the Settlement provides without unjustifiable risk and expense.




                                                  4
12823212v1
  Case 18-40667        Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23               Desc Main
                                  Document      Page 49 of 52



               (iii) Expense, delay and complexity of claims.

        As outlined above, the Estate’s claims are subject to dispute. Continuing litigation would

delay any eventual recovery – in all likelihood for a period of years – and substantially increase

the costs to administer the Debtor’s bankruptcy case. These complicating factors all weigh in favor

of approval of the Trustee’s motion.

               (iv) Paramount Interest of the Creditors.

        In the end, the Settlement is in the best interest of the Estate’s creditors. Again, the Trustee

believes that the amount to be recovered through the Settlement, even after subtracting costs of

administration, exceeds that which might be recovered down the road, especially given anticipated

difficulties in collection of any forthcoming judgment. Just a few holders of Aspirity’s renewable

unsecured subordinated notes (“RUSN”) objected to the Settlement. Not a single non-investor

creditor objected to the settlement. Mr. Gabriel, one of the objectors, stated in an email to the

investor group and the Trustee that:

        Why you ask?
        Because there are NO ASSETS to recover.
        If any are found (HIGHLY UNLIKELY) the crumbs go to secured creditors.
        We are Unsecured creditors.

        Energy trading is highly risky. Add to this the unsecured status.
        Learn that all investments have risk and past results are not predictive of future
        results.
        Put Aspirity in the rear-view mirror. When presented with an opportunity too
        good to be true, run to your mattress and put your cash under it!
Notice of Hearing, Exhibit D.




                                                   5
12823212v1
  Case 18-40667        Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23              Desc Main
                                  Document      Page 50 of 52



        None of the objecting parties cite to a legal theory or deeper pocket. They simply, and

understandably, want more of a recovery. Simply desiring a larger recovery, alone, is not a valid

objection to the Settlement.

        The Trustee believes the settlement is in the best interest of the Estate given the uncertainty

of outcome concerning the pursuit of litigation and the fact that the proposed settlement will

provide a distribution to creditors in a much shorter period of time.

                                          CONCLUSION

        The objecting parties have no valid substantive objection to the proposed Settlement.

        The Settlement should be approved.


                                                      MORRISON SUND PLLC


 Dated: September 14, 2020                            /e/ Matthew R. Burton
                                                      Matthew R. Burton (210018)
                                                      5125 County Road 101, Suite 200
                                                      Minnetonka, MN 55345
                                                      Telephone:(952) 975-0050; F: (952) 975-0058
                                                      E: mburton@morrisonsund.com

                                                       - AND -

                                                       TAFT STETTINIUS & HOLLISTER LLP
                                                       James M. Jorissen (#262833)
                                                       Karl J. Johnson (#391211)
                                                       2200 IDS Center
                                                       80 South 8th Street
                                                       Minneapolis, MN 55402
                                                       Telephone:       (612) 977-8400
                                                       Facsimile:       (612) 977 8650
                                                       Email:           jjorissen@taftlaw.com
                                                                        kjohnson@taftlaw.com

                                                   COUNSEL TO PLAINTIFF




                                                  6
12823212v1
  Case 18-40667       Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23           Desc Main
                                 Document      Page 51 of 52



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                                        BKY No.: 18-40667

Aspirity Holdings, LLC,

                               Debtor.

                          UNSWORN CERTIFICATE OF SERVICE


I hereby certify that on September 14, 2020, I caused the following documents:

         1. Notice of Hearing and Motion for Approval of Settlement Agreement;
         2. Memorandum of Law in Support of Motion to Approve Settlement Agreement; and
         3. [Proposed] Order Approving Settlement

to be filed electronically with the Clerk of Court through ECF, and that the above documents will
be delivered by automatic e-mail notification pursuant to ECF and this constitutes service or
notice pursuant to Local Rule 9006-1(a).

I further certify that I caused a copy of the foregoing documents to be mailed by first class mail,
postage paid, to the following:

David H. Gabriel                  Gayle Troyer                     Michael Lawyer
235 Montura Way                   5755 Charleston Bay Drive        54 Hancock St
Novato, CA 94949-5444             Cumming, GA 30041                Fort Plain, NY 13339

Michael Arthur Goldman            Yuling Chansard                  Curtis E. Glenn
6723 Bardonia Street              1412 Park Hollow Lane            2722 Clayton Street
San Diego, CA 92119-1804          Lawrenceville, GA 30043          Philadelphia, PA 19152-2103

Edward Carl Shoop
52 Fox Run Road
Essex Junction, VT 05452

and to johnyiuchungchien@yahoo.com by email.




Dated: September 14, 2020                            /e/ Kari L. Fogarty
                                                     Kari L. Fogarty
  Case 18-40667       Doc 76     Filed 09/14/20 Entered 09/14/20 15:08:23         Desc Main
                                 Document      Page 52 of 52



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                                      BKY No.: 18-40667

Aspirity Holdings, LLC,
                               Debtor.



                            ORDER APPROVING SETTLEMENT


         This case is before the court on the trustee’s notice of settlement filed on August 10,

2020, as Document No. 72, regarding a settlement between the trustee and Timothy L.

Krieger (“Krieger”), Apollo Energy Services LLC, Chesapeake Trading Group LLC,

Cygnus Partners LLC, Cygnus Energy Futures LLC, and Cyclone Partners LLC

(collectively, “Krieger Defendants”).

         Creditors Michael A. Goldman, Michael Lawyer and David Gabriel filed objections

to the notice of settlement and the matter was placed on for hearing by the Trustee.

         Based on all the files and arguments,

         IT IS ORDERED: that the settlement agreement described in the notice of settlement

filed on August 10, 2020, as Document No. 72, is approved.



Dated:                                       _________________________________
                                             Kathleen H. Sanberg
                                             United States Bankruptcy Judge
